John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 February 20, 2008 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 6.250% Senior Notes due September 15, 2009 6.750% Senior Notes due March 15, 2011 7.750% Senior Notes due March 15, 2013 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 6.250% Senior Notes due September, 15, 2009 (the  6.250% Senior Notes ), the 6.750% Senior Notes due March 15, 2011 (the  6.750% Senior
